                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


LIZ CASTILLOVEITIA O/B/O
B.O.M.,

         Plaintiff,                    Civil No. 17-12894 (RMB)

             v.                      MEMORANDUM OPINION AND ORDER

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

         Defendant.




BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal filed by

Plaintiff Liz Castilloveitia (“Plaintiff”) on behalf of her

minor son, B.O.M. (“Claimant”), seeking judicial review of the

determination denying Plaintiff’s application for Supplemental

Security Income (“SSI”) benefits.

     For the reasons set forth below, the Court vacates the

decision of the Administrative Law Judge (the “ALJ”) and remands

for proceedings consistent with this Memorandum Opinion and

Order.

I.   PROCEDURAL HISTORY

     On June 19, 2013, Plaintiff protectively filed an

application for childhood supplemental security income, under
Title XVI of the Social Security Act, on behalf of Claimant,

alleging disability due to asthma and autisim spectrum disorder,

with an onset date of June 3, 2013.   The claim was initially

denied on September 17, 2013, and again upon reconsideration on

January 31, 2014. Record of Proceedings (“R.P.”) at 20.

Thereafter, Plaintiff requested a hearing, which was held before

the Honorable Daniel N. Shellhamer, ALJ, on January 7, 2016.

Plaintiff appeared at the hearing, on behalf of Claimant, and

was represented by counsel, David S. Bross.

      Following the formal hearing, the ALJ issued a decision on

May 20, 2016, which denied Plaintiff’s claim based on the ALJ’s

determination that Claimant did not suffer from “an impairment

or combination of impairments” that result in “marked”

limitations in two domains of functioning or “extreme”

limitations in one domain of function. [R.P., p. 35].    The

Appeals Council denied Plaintiff’s request for review, thus

rendering the ALJ’s decision as final. [R.P., p. 1-4]. Plaintiff

now seeks this Court’s review.


II.   STANDARD OF REVIEW

      In social security appeals, the district court must uphold

the Commissioner's decision if it is supported by substantial

evidence. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.1989).

Substantial evidence exists when there is “more than a mere


                                 2
scintilla.    It means such relevant evidence as a reasonable mind

might accept as adequate.” Ventura v. Shalala, 55 F.3d 900, 901

(3d Cir.1995)(quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)).     If the ALJ's findings of fact are supported by

substantial evidence, then those findings are conclusive. 42

U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d

Cir.1979). A district court cannot “weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir.1992)

(citation omitted).     Thus, a district court is bound by the

findings of the ALJ that are supported by substantial evidence,

“even if [it] would have decided the factual inquiry

differently.”     Hartranft v. Apfel, 181 F.3d 358, 360 (3d

Cir.1999)(citations omitted).     To determine if such substantial

evidence exists, the district court must review the record as a

whole. See 5 U.S.C. § 706.

    In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Sykes, 228




                                  3
F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

    Under the Social Security Act, a child under 18 years old

is eligible for SSI if he or she is “disabled,” meaning he or

she “has a medically determinable physical or mental impairment,

which results in marked and severe functional limitations, and

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 1382c(a)(3)(C)(i).   To determine whether

a child is disabled, the regulations establish a three-step

sequential process. See T.C. ex rel. Z.C. v. Comm'r of Soc.

Sec., 497 F. App'x 158, 160 (3d Cir. 2012)(citing 20 C.F.R. §

416.924(a)).

    At step one, the ALJ considers whether the child is

engaging in substantial gainful activity. Id.   If so, the child

is not disabled.   If not, the ALJ proceeds to step two,

determining whether the child has a medically determinable

severe impairment or combination of impairments. Id.   If not,

the child is not disabled. If so, the ALJ proceeds to step

three. Id.

    At step three, the ALJ assesses whether the child has an

impairment or combination of impairments that meets, medically

equals, or functionally equals a listed impairment set forth in

20 C.F.R. § 416.924(d).   An impairment or combination of medical

                                4
impairments “medically equals” a listed impairment “if it is at

least equal in severity and duration to the criteria of any

listed impairment.” 20 C.F.R. § 416.926(a).   An impairment or

combination of impairments “functionally equals” a listed

impairment if the child has “marked” limitations in two domains

of functioning or an “extreme” limitation in one domain. 20

C.F.R. § 416.926a(a).

    The six domains of functioning are: (1) acquiring and using

information; (2) attending and completing tasks; (3) interacting

and relating with others; (4) moving about and manipulating

objects; (5) caring for oneself; and (6) health and physical

well-being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi).   A “marked”

limitation exists when it “interferes seriously with [the

child's] ability to independently initiate, sustain, or complete

activities,” and is considered “‘more than moderate’ but ‘less

than extreme.’” 20 C.F.R. § 416.926a(e)(2).   An “extreme”

limitation exists when it “interferes very seriously with [the

child's] ability to independently initiate, sustain, or complete

activities,” and is considered “more than marked” but not

necessarily equivalent to “a total lack or loss of ability to

function.” 20 C.F.R. § 416. 926a (e)(3).

    The ALJ determines the child’s ability to function in each

domain based on “all the relevant factors,” including the

effectiveness of medication on the child, the ability of the

                               5
child to function in school, and the effects of structured

settings on the performance of the child. 20 C.F.R. §

416.926a(a)(1)-(3).   If the ALJ finds that the requirements of

the third step are met, the child is considered disabled under

the Social Security Act for purposes of SSI.    20 C.F.R. §

416.924(d)(1).


III. FACTUAL BACKGROUND

    The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.     Claimant was born on

July 9, 2010 and was two years and ten months old as of the

alleged onset date, June 3, 2013.     Plaintiff alleges that

Claimant suffers from a combination of conditions, specifically

asthma and autism spectrum disorder.

    A. Asthma

    According to Plaintiff, Claimant first presented symptoms

of asthma in August 2010 and was prescribed a home nebulizer to

treat his symptoms.   Medical records indicate that Claimant was

treated for respiratory infections, heavy breathing, coughing,

and wheezing on multiple occasions.     Claimant’s symptoms were

treated, at various times, with a nebulizer, albuterol, and




                                6
Pulmicort.    By July 2012, at least two physicians at Rainbow

Pediatrics had treated Claimant for asthma.

       In October 2013, Claimant began treatment with a

pulmonologist, Dr. Caitlin Papastamelos, M.D., who diagnosed

Claimant with reactive airway disease and prescribed Pulmicort

treatments at least once a day. [R.P., p. 573-575].       Dr.

Papastamelos noted that Claimant’s mother reported that Claimant

was hyperactive and jittery, making it hard to administer

medication.    Dr. Papastamelos also noted that she thought some

of Claimant’s cough was exacerbated by his autism.    In January

2015, Dr. Papastamelos recorded that Claimant had been treated

for respiratory issues a number of times over the fall and

winter.    On at least one occasion, Claimant needed to be taken

to the emergency room at Shore Medical Center for treatment.        As

of January 2015, Dr. Papastamelos stated that “at this point, I

don’t see evidence that allergies are playing a role,” but

opined that she “still think[s] that he stands a very good

chance of growing out of his tendency to severe cough and

intermittent wheezing with colds, over the next 2 years.        Id. at

568.    In December 2015, Claimant was again treated at Rainbow




                                 7
Pediatrics for wheezing and an inability to sleep at night due

to a persistent cough. [R.P., p. 793].

    B. Autism Spectrum Disorder

    Beginning in December 2011, Claimant was deemed eligible

for participation in the New Jersey Early Intervention System

due to delays in all developmental areas except for fine motor

skills. [R.P., p. 257].   In February 2012, Plaintiff brought

Claimant to Dr. Divya Khurana, M.D., for neurological

consultation due to her concerns about Claimant’s alleged speech

and motor delays.   In Dr. Khurana’s report, she notes that

“while [Claimant] does have some repetitive behaviors and mild

speech delay, he does not have the difficulties in social

interaction that one would expect in a child with typical autism

spectrum disorder.” Id.   Although Dr. Khurana’s impression was

that Claimant “appears to be doing quite well,” Dr. Khurana

noted that she “would like him to continue early intervention

and speech therapy for the time being.” Id.

    In May 2013, Claimant’s early intervention provider

referred him to Children’s Specialized Hospital due to his

parents’ concerns regarding a potential autism diagnosis.     R.P.

at 218.   At the time, Claimant had a reported history of

inconsistent eye contact and sensory issues.   Id. Claimant was

evaluated by Dr. Lauren Blann, CRNP, who noted that Claimant

exhibited deficits in reciprocal social interaction and did not

                                8
consistently respond to his name. Id. at 223-224.      Ms. Blann

observed that Claimant “engaged in unusual and repetitive

language” and that his “play skills are not considered to be

appropriate for his developmental level.” Id.       Ms. Blann also

noted that Claimant almost constantly focused on spinning

wheels, ceiling fans and shutting doors.      Id.   Based on her

observations, Ms. Blann concluded that Claimant “is a child who

meets the criteria for diagnosis of autism spectrum disorder.”

Id.


      In January 2015, Ms. Blann and Dr. Yvette Janvier completed

a Medical Source Statement (Child), which noted a follow-up

appointment with Claimant in July 2014 and reaffirmed the

diagnosis of autism.   [R.P., p. 416].     The report described

Claimant as demonstrating poor eye contact, inattention, and

repetitive play. Id.   The report added that Claimant’s “social

skills are still in need of improvement” and noted that Claimant

was still not toilet trained as of July 2014.       Although Ms.

Blann and Dr. Janvier marked Claimant as “limited, but

satisfactory” in most categories, they noted that Claimant is

“seriously limited, and is not satisfactory” in “taking care of

personal hygiene” and “caring for physical needs (e.g.,

dressing, eating).” Id. at 416-419.      Ultimately, Ms. Blann and

Dr. Janvier concluded (1) that Claimant’s impairment met the


                                9
criteria of Medical Listing 112.10 (autism), (2) that his

symptoms would prevent him from performing normal, age

appropriate activities on a frequent (more than 3-4 days per

month) basis, and (4) that his impairments could be expected to

last at least 12 months.     Id. at 414-422.


      In January 2016, Mary Matyas, APN, evaluated Claimant and

reported that he still had significant delays with activities of

daily living, including feeding himself, dressing, bathing,

brushing teeth. [R.P., p. 923-928].     Ms. Matyas concluded that

Claimant “continues to meet criteria for Autism Spectrum

Disorder.” Id. at 927.     Ms. Matyas noted that Claimant exhibited

sensory defensiveness to loud noises and cutting of his hair,

and that his parents indicated that he exhibited aggression and

frustration at home.     Ms. Matyas added that “[h]e is very bright

and does well academically, but he continues to meet criteria

with social communications as well as repetitive restrictive

behaviors.” Id.


IV.   DISCUSSION

      At step one of the analysis, the ALJ concluded that

Claimant had not engaged in in substantial gainful activity

since June 19, 2013.     At step two, the ALJ determined that

Claimant’s asthma and autism spectrum disorder are severe

impairments,   However, at step three, the ALJ denied Plaintiff’s


                                  10
claim for SSI benefits, finding that “the severity of the

claimant’s impairments, even in combination, does not equal the

severity contemplated in the listings” in 20 CFR Part 404,

Subpart P, Appendix 1 (20 CFR 416.924, 416.925 and 416.926).

[R.P., p. 24].


    On appeal, Plaintiff argues that the ALJ erred in failing

to find that Claimant’s impairments met the specific

requirements of listings 103.03 (asthma) or 112.10 (autism

spectrum disorder).   Plaintiff contends that the ALJ improperly

weighed the credibility of the various medical experts.

Specifically, Plaintiff argues that the ALJ did not address the

discrepancies within the medical expert’s interrogatory

responses.   Plaintiff also argues that the ALJ erred in finding

that Plaintiff’s own testimony lacked credibility.


    In reaching his decision, the ALJ accorded little weight to

the opinions of Plaintiff, Nurse Blann, or Dr. Janvier,

concluding that these opinions were “inconsistent with the

evidence of the record, which indicates that the Claimant is a

high functioning autistic individual that is very intelligent

and has shown improvement with therapy and participation in a

program for autistic children.”    [R.P., p. 27].   The ALJ also

stated that these opinions lacked credibility because Nurse

Blann and Dr. Janvier evaluated Claimant on the basis of only

                                  11
two meetings.     Counterintuitively, instead, the ALJ relied upon

the opinions of Brittany Bybel, Claimant’s kindergarten teacher,

and Dr. Daniel Wiseman, M.D., a medical expert who never

personally examined Claimant, but reviewed the medical records

and responded to a medical interrogatory.


    Moreover, the ALJ’s decision, “that the claimant’s

impairments do not meet, medically equal or functionally equal

the requirements of any Listing,” relies heavily upon Dr.

Wiseman’s expert interrogatory responses [R.P., p. 28].

However, absent from the ALJ’s opinion is any discussion of Dr.

Wiseman’s contradictory statement that Claimant “met [Listing]

#103.03B from age 4 months to (about) age 3 but no longer.”

[R.P., p. 916].     Dr. Wiseman’s interrogatory response provides

this statement without any substantive explanation or

clarification. Dr. Wiseman separately states that “ALL of the

problems described (above) are serious and potentially limiting

but in every case, he seems to be manageing (sic) them, well,

and improving with time and therapy.” [R.P., p. 914].     The ALJ

also relied heavily on the initial determination of Dr.

Katherine Azaro, M.D., and the record on reconsideration by Dr.

Samuel Kaye, neither of whom personally evaluated Claimant.


    Although there may be good reasons for the denial of

Plaintiff’s request for SSI benefits, the ALJ’s decision does

                                  12
not clearly state what contradictory medical evidence formed the

basis for the denial of benefits.    Specifically, the ALJ does

not explain why the opinions of Nurse Blann and Dr. Janvier were

rejected because “their opinions are based only on their initial

evaluation and one follow up appointment,” yet the opinion of

Dr. Wiseman was accepted, even though he never personally

examined Claimant.   In Morales v. Apfel, 225 F.3d 310, 317 (3d

Cir. 2000), the Third Circuit held that “[i]n choosing to reject

the treating physician's assessment, an ALJ may not make

speculative inferences from medical reports and may reject a

treating physician's opinion outright only on the basis of

contradictory medical evidence and not due to his or her own

credibility judgments, speculation or lay opinion.”     It is not

clear what substantive contradictory medical evidence forms the

basis for rejecting the treating physicians’ opinions, while

accepting the lay opinion of Ms. Bybel and the ultimate

conclusions of Dr. Wiseman, Dr. Azaro, and Dr. Kaye.     In this

regard, the ALJ’s decision does not adequately explain the

reasoning for his credibility determinations in weighing one

opinion over another.   The Court is thus constrained to remand.

V.   CONCLUSION

     Because the ALJ failed to adequately explain his

credibility determinations and his reasons for rejecting the

treating physicians’ opinions, the Court cannot determine at

                                13
this stage whether the Commissioner’s decision is supported by

substantial evidence. See Fargnoli v. Massanari, 247 F.3d 34, 42

(3d Cir. 2001)(holding “to the extent that the ALJ reaches a

finding contradictory to that of [the claimant’s] treating

physicians, he must explain the reasoning behind such a

finding”). Although there may be facts in the record to support

the ALJ’s conclusions, the Court is unable to determine the

basis for the ALJ’s denial without more detailed discussion of

the reasoning behind that decision.    Thus, the Court will remand

for further proceedings.   Because remand is warranted on this

issue, the court need not reach the Plaintiff’s additional

arguments.

    ACCORDINGLY, it is on this 28th day of December 2018,

hereby

    ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion and Order; and it is

further

    ORDERED that the Clerk of the Court shall close this case.


DATED: December 28, 2018



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE


                                14
